t c summary opinion united_states tax_court john edwin trout and barbara alma trout petitioners v commissioner of internal revenue respondent docket no 10576-13s filed date john edwin trout and barbara alma trout pro_se britton g wilson for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue before the court is whether petitioners are eligible for the new_qualified_plug-in_electric_drive_motor_vehicle tax_credit pevc of dollar_figure under sec_30d for the notice_of_deficiency did not determine a penalty background this case was submitted on the pleadings and stipulated facts under rule the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in nebraska when they petitioned the court the electric vehicle at issue a spark nev-48 ex was manufactured by zone electric_car llc zone electric pursuant to notice_2009_54 2009_26_irb_1124 date zone electric submitted a request on date to the internal_revenue_service irs to certify that its electric vehicles were qualified plug-in electric vehicles for purposes of sec_30d which as of the date of the notice allowed a tax_credit for qualified plug-in electric vehicles placed_in_service from january to date on date the irs issued a letter to zone electric stating that the spark nev-48 ex model meets the requirements of the qualified plug-in electric vehicle credit as a qualified plug-in vehicle this acknowledgment is valid only through date at which time the vehicle will need to be re-submitted under the revised provisions of sec_30d and any subsequent notice covering that period the letter goes on to state that purchasers of this qualified plug-in electric vehicle may rely on the certification concerning the vehicle’s qualification for the qualified plug-in vehicle credit on date petitioners ordered an electric vehicle described as a spark nev-48 ex from drive electric llc drive electric through the company’s web site freeelectriccar com petitioners remitted full payment of dollar_figure including shipping during the transaction and received an email confirmation of the order drive electric provided petitioners with a certificate of origin and a bill of sale both of which were dated date the bill of sale describes a conveyance of the spark nev-48 ex model electric vehicle which has a unique vehicle identification_number vin the bill of sale also purports to transfer title to the specifically identified vehicle as evidenced by the accompanying manufacturer’s statement of origin the certificate of origin also contains the date of the transaction and the vin the certificate of origin is signed by zone electric in addition petitioners were provided with the terms and conditions of sale when they ordered the vehicle pursuant to the terms and conditions drive electric would place the vehicle order with the appropriate manufacturer upon receipt of funds from the buyer specifically the document stated that upon receipt of buyer’s funds the vehicle manufacturer shall schedule the production of the vehicle and shall issue the vin sic and manufacturer’s statement of origin for the scheduled vehicle in pertinent part the terms and conditions stated that the buyer and the seller agreed that title to the vehicle would pass to the buyer upon issuance of the manufacturer’s statement of origin certificate of origin notwithstanding later productions assembly or physical shipment of the vehicle to the buyer the document further stated that the buyer acknowledged that the certificate of origin is issued at the time the vehicle is ordered and in advance of vehicle production petitioners timely filed their federal_income_tax return for which claimed a pevc of dollar_figure on date petitioners received their electric vehicle with a matching vin and they subsequently submitted a golf cart permit application to their local authorities who issued a permit on date respondent issued a notice_of_deficiency determining a deficiency of dollar_figure the amount claimed as a pevc discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to determining the tax_liability of the taxpayer this section becomes applicable only if the taxpayer produces credible_evidence at trial 116_tc_438 petitioners have not argued that sec_7491 applies and have not shown that they meet the requirements to shift the burden_of_proof therefore the burden_of_proof remains with petitioners ii sec_30d the pevc was originally enacted in the emergency economic stabilization act of pub_l_no div b sec 122_stat_3765 date and effective for tax years beginning after date under sec_30d a taxpayer is allowed a one-time credit against income_tax with respect to each new_qualified_plug-in_electric_drive_motor_vehicle placed_in_service during the taxable_year sec_30d as signed into law on date was amended on date the american_recovery_and_reinvestment_act_of_2009 pub_l_no sec a - c 123_stat_115 amended sec_30d to define a new_qualified_plug-in_electric_drive_motor_vehicle more narrowly for tax years after date to exclude low-speed vehicles such as those primarily for use on golf courses as they would no longer constitute qualified motor vehicles for purposes of the pevc notice_2009_89 2009_48_irb_714 date after date the definition of qualified motor vehicles would effectively exclude low-speed vehicles from eligibility for a pevc as a result a taxpayer who intended to claim a pevc for a low-speed electric vehicle must have been in compliance with the provisions of sec_30d on or before date petitioners timely filed their tax_return in which they claimed a pevc of dollar_figure on the basis of their purchase of a low-speed electric vehicle on date petitioners paid drive electric in full for a low-speed electric vehicle drive electric then issued the certificate of origin and the title document with a unique vin ultimately a vehicle with the matching vin was delivered on date there is no dispute that drive electric’s model spark nev-48 ex is a low-speed electric vehicle and for purposes of sec_30d would not qualify under the more narrow definition to be applied after date sec_30d as effective on the date of petitioners’ purchases provides that low-speed vehicles can qualify for the pevc when the vehicle is placed_in_service by the taxpayer in a taxable_year beginning after date the enactment of the statute acquired by the taxpayer on or before date before the amendment of the statute took effect and generally in compliance with the requirements of sec_30d notice_2009_89 supra respondent argues that petitioners are not eligible for a pevc for because the qualified_vehicle was not placed_in_service on or before date or before the credit termination took effect respondent asserts that the vehicle was placed_in_service when it was delivered in consequently respondent argues petitioners are not eligible for a pevc for petitioners argue they remitted payment and acquired title to a qualified_electric_vehicle on date petitioners assert that legal_title passed to them on the date they entered into the purchase agreement and therefore they are entitled to a pevc for because the vehicle was acquired before date however the statute effective on the date of purchase also required a qualified motor_vehicle to be placed_in_service on or before date thus the statutory requirements are twofold petitioners had to acquire title to the vehicle after date and place it in service on or before date petitioners are entitled to a pevc for if they met these requirements sec_30d allows a credit against tax for qualified_property for the taxable_year in which such property is placed_in_service neither the c ode nor the regulations provide a general definition for a term that each uses many times regarding property ‘placed in service’ jasper l cummings when is property placed_in_service tax note sec_409 the de_facto general definition is the earlier of readiness for use for its intended purpose or actual regular use for that intended purpose but piecing together the de_facto definition is far harder than it ought to be id eg revproc_2007_65 2007_2_cb_967 placed_in_service not defined for sec_45 but the depreciation and investment_credit definition is adopted without question see irs publication how to depreciate property date although placed_in_service is not explicitly defined for purposes of sec_30d other sections of the code provide guidance sec_38 provides a business_credit against tax with respect to property in the first taxable_year in which qualified_property is placed_in_service by the taxpayer see also sec_1 d i income_tax regs property will be considered placed_in_service when it is in a condition or state of readiness and availability for a specifically assigned function id subpara ii see also 89_tc_710 referring to investment_credit for purposes of sec_38 there are other tests in the regulations which have been used to determine when a vehicle has been placed_in_service sec_1_150-2 income_tax regs for purposes of tax-exempt_bonds defines placed_in_service as the date on which based on all the facts and circumstances-- the facility has reached a degree of completion which would permit its operation at substantially its design level and the facility is in fact in operation at such level sec_1_1250-4 income_tax regs provides that property is placed_in_service on the date of first use regardless of when depreciation starts finally sec_145_4051-1 excise_tax regs states that the placed-in-service date for the tax on heavy trucks and trailers is the date when the owner takes possession of the vehicle the court will look at whether the vehicle was in a condition or state of readiness and availability for the specifically assigned function for which petitioners purchased it to determine when petitioners placed the spark nev-48 ex in service see sec_1_46-3 income_tax regs this court has held that the asset is considered to be placed_in_service only when the asset is in a state of readiness and available for full service 66_tc_718 in noell the taxpayer built an airport runway which was fully completed in late id pincite construction of the runway required the taxpayer to grade the land supply a rock base lay down asphalt payment and plant sod id before the surface was completed pilots occasionally used the runway to land and take off in despite the risk of damage to the plane from using an unpaved runway id the incomplete and rough surface made the runway unsatisfactory for permanent use and available only in good weather id the taxpayer contended that the runway construction was not complete until and so the investment_credit for the runway should be taken for his taxable_year id pincite the commissioner objected on the grounds that because pilots began to use the runway in the runway was placed_in_service that year id despite even occasional use the court concluded that the runway was not placed_in_service until it was in a state of readiness for full service of its specifically assigned function in id pincite caselaw requires that the court determine more specifically whether the asset in question was ready and available for full operation on a regular basis for its specifically assigned function see 89_tc_710 brown v commissioner tcmemo_2013_275 the court determined the placed-in-service date for a hydroelectric utility plant was deferred until the plant was available for full operation on a regular basis 89_tc_710 the court determined a depreciation deduction for the hydroelectric plant was not allowed for the year it first generated electric power during preoperational testing because the plant was not available for full operation on a regular basis until the following year id pincite the court noted that responsibility and control of the plant remained with the contractor during the preoperational testing and the taxpayer did not formally accept the plant until the following year id ultimately the placed-in-service date of property is when it is in a state of readiness and availability for full service of its specifically assigned function id as previously discussed the terms and conditions expressly stated that the vehicle order would be submitted to the manufacturer after payment was received by drive electric although the actual date of production is unknown petitioners received the finished vehicle on date consequently the court must find that the vehicle was not ready and available for full service to petitioners until date because the vehicle was not placed_in_service in petitioners are not eligible for a pevc for that year the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent the american recovery and reinvestment tax act of pub_l_no sec a stat pincite amending sec_30d modified the plug-in electric drive motor_vehicle credit the modification created a new credit against tax for qualified motor vehicles acquired after the date of the enactment of this act id sec a - c stat pincite the enactment took place on date id thus the new credit against tax applies to qualified motor vehicles placed_in_service after date and before date id the amount of the credit is of the cost of the vehicle up to a maximum credit of dollar_figure id to qualify a vehicle must either be a low-speed vehicle propelled to a significant extent by a rechargeable battery with a capacity of at least four kilowatt hours or be a two- or three-wheeled vehicle propelled to a significant extent by a rechargeable battery with a capacity of at least kilowatt hours id stat pincite this credit was available to petitioners for the tax_year in which the qualified motor_vehicle was placed_in_service which was tax_year the court does not have jurisdiction of petitioners’ tax_year
